Order, in so far as it denied the motion of the National Surety Corporation to amend the judgment and findings so as to show that the attorneys for the defendant James McWilliams, Inc., also appeared on the trial for the defendant National Surety Corporation, reversed on the law and the facts, without costs, and motion granted. We are of opinion that the record establishes- a claim on behalf of the National Surety Corporation for this much of the relief sought. We intimate herewith no other disposition of the litigation at this time. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.